 

Case 20-10343-LSS Doc 3670 Filed 05/12/21 Pagelof3

Os May aoa
Ts THe DankRurTey Lo vAl - Aw STICE Laur VecBeR MiwveRsT eri
In tus Case OF TH = Ray Non ots OF RimeTaaca,

My Name \s And | Am \ncarceratred

   
 

 

Wr

  

» 1 flin LorrenTry
Lerving A lire Sentence Fer Rape. Aas, | Am A Praduct
Nr ike ARust GentRared ThHRoven Associarion Wire
Tae BoY Secours OF America Back In He WWbds. My
cam Nomen ls Sa- mi Fon Ws¢ Or Rereninct ,
lg Has Been Baravent lo My ArrenTion Laat
Tae BSA Aarne Warrkord Have Gone To Fn Agree:
ment Ws lo LHe DMeunt Ar ine \NsuRreRs Rese ONSURILITY
as Case. | Finw Inis To Be SNeany, ONDERR RAD gD,
Has Av moemas Ws “THerRe Las No | INPw no eae et \ne
Ver ws And No Mandare From Wiis Court » in My
View, Tis Siow kes (tat the BSA Ls Srict Lavine
Te Bury THe SiToation And Keer? Conducting THe
“Bosiness OF Turning ATBuNDd Qe As Usunke Irs
FL PenPeronr Game OF, Ye Diany Sce IT, Tasaaears,
\T Couvpatt Wave b APPLN Da
SRONG, \y AaPrs NLD 2 Anup Aust How Mock
\s St Le eer SalinkG. » As in My Ni TY ATID ON, How
amas O.d ee Soin Te Wane liose lacy loud
Avs Spent Teer” wo OFTEN Has Ade {- PRN Recame
Te e PALDaTOR: cee neal Wat No HFRiLiaAtion SF
Aly Kind 10 THe Scouring Procran Have Gone, OR
Are Gane Tyroocr Ine Apuse |nstiGated IN
“THAS “Pentre: A\ s Week As ComPENSATING “Past
Syekh-
(Am Ws.

 

Case 20-10343-LSS Doc 3670 Filed 05/12/21 Page2of3

Vig eS, Wie \s Hou tne Lwe BSA, \rs Backers.
INSURERS ResPonsiRee Sn Lae CoRRENT

Aid FVTvRe eT mS SE THe Cicre STARTED FROM

A VTHIN L HEIR PROGRAM %
lo USTABLISH, FOND, Dasa nize

\S ito \5 Goins |

Aap lnsxyirure PROGRAMS 18 Dawe lay b Tas bert
THe Der RANITY | CoNTiI Nes Li SP PIRAL « Lae \s Grin
Lo Hines And Fund Cvaneen ons Ture vekost lis
Nov mTRY WS vo Wire Jor Wirk Tuc Victims lo ket
Trem Know Iney pe Nor AT Favunr Bot ANictim,
\ - ees ——— _ i 75
Wao ls = Jo \TRwe ldo BRean Ine Crass, LE
Tue Uneomtacunagancs RS. Ana lus

ter WP Ve
LN SURANCE T Canpieans Warns € Su dications ls \u Tt: lH eiR
Vorrem Wine. Nort them. THEY Avast Want \r Rr Yo
No ~
L Say, Dent Ler ‘Vas Be S Wert WY FyRt HER
Suber WHER ve » Sut Laer Vac Ros, Cae \t Loost,
And Srin \r Wee Mord THe BSA And Are Associated
LAAT A “Tara Bases cals Foe Pasy, PResent Rap
SRE ENT, THs

Fururt:
OES S \t \s WA Coort Rea SS
Can Be Wsed \i Parr OR CaTiRery WD THD LT RR epactisn.

Qo
NI ae
ee Ke
OQ & 35
o=
x= >
Wy = 2d
sok
i NW way
— 2S
2 oe
~_ <
ues = zo
x Ae
tw Cas

 
 
   

Austice Lauri Scere Siwersrein
BSA Rankreertey Case

SAX Market Sireet GO Floor
WN LUMANGTON YD &
IQ o\
1i9Ecissces COIS UyAobegfidnad Aid opie gf yaa yaagflfgily yang fff ojsafisfp

Case 20-10343-LSS Doc 3670 Filed 05/12/21 Page3of3

 

 
